Citation Nr: 0839533	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee condition, 
to include as secondary to service-connected right knee 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to April 
1977 with subsequent reserve service. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which held that new and material 
evidence had been submitted to reopen a claim for service 
connection for a left knee condition, secondary to service-
connected medial arthrotomy, right knee, with slight joint 
effusion due to degenerative joint disease.  

The Board notes that irrespective of the RO's November 2004 
determination reopening the appellant's service connection 
claim, it will adjudicate the initial issue of new and 
material evidence in the first instance, because this initial 
issue determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 
Vet. App. 1 (1995).

The Board also notes that service connection for a left knee 
condition was previously denied in a September 2000 rating 
decision.  The claim presently on appeal is framed as 
entitlement to service connection for a left knee condition, 
including as secondary to service-connected right knee 
disability.  However, the Board finds that the prior 
adjudication was of the same claim, however styled.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  Thus, the Board must 
determine whether new and material evidence has been 
submitted to reopen the claim.  See 38 C.F.R. § 3.156(a) 
(2008).

The issue of entitlement to service connection for a left 
knee condition, to include as secondary to service-connected 
right knee disability, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2000 rating decision denied service 
connection for a left knee condition; the veteran did not 
appeal that decision, and it became final.

2.  Evidence added to the record since the September 2000 
rating decision does relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for a left knee condition, and does raise a 
reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

Evidence received since the final September 2000 rating 
decision denying service connection for a left knee 
condition, to include as secondary to service-connected right 
knee disability, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105(c) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board is reopening this claim and remanding it for 
further development.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.


The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of 
Appeals for Veterans Claims (Court) has held that when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The September 2000 rating decision denied service connection 
for a left knee condition as not well-grounded.  The rating 
decision held that there was no record of left knee condition 
showing a chronic disability subject to service connection.  
This decision became final.  38 U.S.C.A. § 7105(c) (West 
2002).  Evidence of record at this time included service 
medical records, post-service VA medical records and the 
report of a July 2000 VA examination.  The VA examination 
report was negative for a left knee condition. 



Since the September 2000 rating decision became final, the 
veteran has submitted 2004 outpatient treatment reports from 
the Atlanta VA medical center (VAMC).  A June 2004 treatment 
report provides a pertinent assessment of degenerative joint 
disease - knees, indicating that the condition was on the 
left knee as well as the right.  An August 2004 treatment 
report relates that a June 2004 X-ray (that is not discussed 
in the September 2004 VA examination report) resulted in a 
pertinent impression of no significant degenerative changes 
involving the left knee.  At the same time, the August 2004 
report provides a pertinent assessment of bilateral knee pain 
- status-post right knee surgery with evidence of right knee 
degenerative joint disease and now also with compensatory 
left knee pain, likely very early degenerative joint disease.  
These treatment reports raise a reasonable possibility of 
substantiating the claim and are material within the meaning 
of 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim.  To this extent only, the benefit sought on 
appeal is granted.

Inasmuch as the claim for service connection for a left knee 
disability has been reopened, the Board must consider the 
merits of the claim.  The next step for the Board in this 
case is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  On review, the Board finds that additional 
development is needed.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, a thorough discussion of the 
application of the duties to notify and assist will be 
included in a subsequent decision (if the claim remains 
denied following remand).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
left knee condition, to include as secondary to service-
connected right knee condition, is granted; to this extent 
only, the appeal is granted.


REMAND

During an August 2008 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he received treatment 
for both knees at the [Atlanta] VAMC.  He noted that an X-ray 
conducted at the VAMC about one year earlier had shown 
arthritis of both knees.  A review of the record before the 
Board indicates that it contains no VA treatment records 
dated after 2004.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2008).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The VCAA requires that VA assist a claimant by providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, additional development is required to determine 
whether the veteran has any actual left knee pathology to 
which his complaints of pain can be attributed.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  As noted above, the 
competent medical evidence on this point, consisting of June 
and August 2004 VA outpatient treatment reports and a 
September 2004 VA examination report, is contradictory.  
Moreover, the September 2004 VA examination does not appear 
to have included an X-ray.  Thus, another VA examination is 
warranted to clarify the veteran's diagnosis, if any.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the 
veteran's VA medical records from the 
Atlanta VAMC that are dated after 2004, 
including all X-ray reports.

2.  Then, arrange for an examination to 
determine the nature, extent and 
etiology of any left knee condition 
that may be present.  The claims file 
must be made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current condition of the veteran's left 
knee is causally related to his service-
connected medial arthrotomy, right knee, 
with slight joint effusion due to 
degenerative joint disease.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Then, readjudicate the veteran's 
claim for service connection for a left 
knee condition, secondary to service-
connected right knee disability.  If the 
benefit sought on appeal remains denied, 
provide the veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


